Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  159192                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Brian K. Zahra
            Plaintiff-Appellee,                                                                         Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  v                                                                  SC: 159192                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     COA: 345271
                                                                     Calhoun CC: 2012-003481-FC
  LEON DAVID FINNIE, JR.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the December 28, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the March 27, 2018 order of the Calhoun Circuit
  Court denying the defendant’s motion for relief from judgment, and we REMAND this
  case to the trial court for reconsideration of that motion. The trial court’s stated basis for
  denying the motion was that “the defendant’s motion is without merit.” However, the order
  failed to “include a concise statement of the reasons for the denial,” as required by MCR
  6.504(B)(2).

         We do not retain jurisdiction.

         MARKMAN, J. (dissenting).

         Whereas this Court presumably satisfies its obligation under Const 1963, art 6, § 6
  to provide the “reasons for each denial of leave to appeal” by issuing a general statement
  that “we are not persuaded that the questions presented should be reviewed by this Court,”
  I discern no principled reason why the trial court’s statement that “the defendant’s motion
  is without merit” does not similarly satisfy its obligation under MCR 6.504(B)(2) to
  “include a concise statement of the reasons for the denial.” Because I would not hold the
  trial court to a higher or different standard than that to which we hold ourselves, I
  respectfully dissent and would instead deny leave to appeal.

         ZAHRA, J., joins the statement of MARKMAN, J.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 27, 2019
           b0924
                                                                                Clerk